Per Curiam,
To maintain the issue on his part, plaintiff gave in evidence records of proceeding in the partition of the real estate of John Royer, deceased, including the final decree therein, and the recognizance of the defendants, on which this suit is grounded. Also letters of administration granted to himself on the estate of Rebecca J. Royer, one of the heirs of said John Royer, deceased, and a party to said proceedings in partition. In response to the prima facie case thus presented by the plaintiff’s evidence, the defendants put in evidence the records of proceedings in lunacy, showing that in 1867 the said Rebecca J. Royer was duly found and adjudged a lunatic, and her brother Henry Royer, one of the defendants in this suit, was duly appointed her committee and gave bond with approved sureties as required by the court; that afterwards said Henry Royer, in obedience to a citation, requiring him to do so, filed his final account as committee of said lunatic, which account was audited and duly confirmed by the proper court in 1892. In that account as thus finally adjudicated, the said committee is charged with all moneys payable to said lunatic under and by virtue of the decree in,partition aforesaid, including the money secured by the recognizance sued on in this case.
These are the salient points of the defence interposed by the defendants under their plea; and, without referring in detail to the assignments of error relied on by the plaintiff, we think the rulings of the learned trial judge on questions of evidence, referred to in the first and second, and his instructions to the jury, recited in the third and fourth specifications, are substantially correct. It was conclusively shown by the defendants *357evidence that the money secured by the recognizance in suit was duly adjudged to be in the hands of the committee of said lunatic; and to him and his sureties the plaintiff must look for payment.
Judgment affirmed.